20-05027-rbk Doc#182 Filed 12/08/20 Entered 12/08/20 12:32:20 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.

  Signed December 07, 2020.


                                                   __________________________________
                                                                Ronald B. King
                                                     Chief United States Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

  IN RE:                                 §
                                         §
  KRISJENN RANCH, LLC,                   §                 CASE NO. 20-50805-RBK
                                         §
                    DEBTOR               §                 CHAPTER 11
  _______________________________________§
                                         §
  KRISJENN RANCH, LLC, KRISJENN RANCH, §
  LLC-SERIES UVALDE RANCH, AND           §
  KRISJENN RANCH, LLC-SERIES PIPELINE    §
  ROW, AS SUCCESSORS IN INTEREST TO      §
  BLACK DUCK PROPERTIES, LLC,            §
                    PLAINTIFFS,          §
  VS.                                    §                 ADVERSARY NO. 20-05027-RBK
                                         §
  DMA PROPERTIES, INC. AND LONGBRANCH §
  ENERGY, LP,                            §
                    DEFENDANTS.          §

                                   ORDER DENYING MOTION

           On December 7, 2020, came on to be heard DMA, Moore, and Longbranch’s Motion to

  Dismiss New Counterclaims Under Rule 12(b)(6) (ECF No. 161), and it appears to the Court that

  the Motion should be denied.
20-05027-rbk Doc#182 Filed 12/08/20 Entered 12/08/20 12:32:20 Main Document Pg 2 of 2




         It is, therefore, ORDERED, ADJUDGED, AND DECREED that the above-referenced Motion is

  hereby DENIED.

                                             ###




                                              2
